NATHANIEL KEITH STRATTON,

Plaintiff,

 

v. CIVIL ACTION NO. 2:16-CV-262-Z-BR—~

DOUGLAS R. WOODBURN,

COR COR CO? LO? COR 60? (Or? KN 62

Defendant.
ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND CONCLUSIONS AND
DISMISSING PLAINTIFF’S COMPLAINT

On July 17, 2019, the United States Magistrate Judge entered findings and conclusions to
dismiss Plaintiff's complaint. ECF No. 18. The Magistrate Judge RECOMMENDS that the
complaint be DISMISSED with prejudice as frivolous. No objections to the findings, conclusions,
and recommendation have been filed. After making an independent review of the pleadings, files,
and records in this case, and the findings, conclusions, and recommendation of the magistrate
judge, the Court concludes that the findings and conclusions are correct. Defendant is entitled to
complete judicial immunity from suit based on the allegations in Plaintiff's complaint. Namely,
the Defendant was a state court judge during the relevant time, and the four factors articulated by
the U.S. Court of Appeals for the Fifth Circuit in McAlester v. Brown—for determining whether
an act is “judicial”—confirm that immunity is proper. 469 F.2d 1280, 1282 (Sth Cir. 1972); see
also, Adams v. McIlhany, 764 F.2d 294, 297 (Sth Cir. 1985) (“Absolute judicial immunity extends
to all judicial acts which are not performed in the clear absence of all jurisdiction.”).

It is therefore ORDERED that the findings, conclusions, and recommendation of the

Magistrate Judge are ADOPTED. Plaintiffs complaint is DISMISSED with prejudice as frivolous.

 

 
This counts as a strike pursuant to Title 28, United States Code, section 1915(g).

SIGNED September L. , 2019.

 

MATHEW J. KACSMARYK
ITED STATES DISTRICT JUDGE

 
